        Case 1:20-cv-00285-GJF-KRS Document 4 Filed 07/07/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

ARTRISCO HERITAGE FOUNDATION,

                          Plaintiff,
                                                                      No. 1:20-cv-00285-GJF-KRS
v.

NEW MEXICO COMMISSION FOR
COMMUNITY VOLUNTEERISM, et al.,

                          Defendants.

                              AMENDED ORDER TO SHOW CAUSE 1

        THIS MATTER comes before the Court sua sponte. Plaintiff initiated this action on

March 30, 2020. Since that time, Plaintiff has taken no action to prosecute this matter or serve

Defendants. Under Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve

Defendants within ninety days from filing the complaint. Plaintiff has not complied with this

rule or requested an extension of time for service of process. Federal Rule of Civil Procedure

41(b) allows the Court to dismiss an action where the party fails to prosecute its lawsuit. The

record reflects no activity on Plaintiff’s part. Before taking the drastic action of dismissing this

case, however, the Court will permit Plaintiff to explain why he has not complied with the rules.

        IT IS, THEREFORE, ORDERED that Plaintiff show cause in writing on or before

July 20, 2020, why this case should not be dismissed for failure to prosecute and/or serve

Defendants.


                                                    ____________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE



1
 The previous order incorrectly listed the date the complaint was filed as May 31, 2020. The complaint was
actually filed on March 30, 2020.
